Case: 1:18-cv-07490 Document #: 28 Filed: 09/03/19 Page 1 of 1 PageID #:122


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

Civil Action Number: 1:18-cv-07490

ANCEL MONTENELLI,

       Plaintiff,
v.

QI LIN, INC.
and JOHN DOE,
       Defendant.

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       IT IS HEREBY STIPULATED AND AGREED by and between the parties

through their undersigned counsel that the above-captioned action is dismissed with

prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The parties further

stipulate that each party shall bear its own attorneys’ fees, costs and expenses.

       Dated this 3rd day of September, 2019.


 s/ Scott R. Dinin                          s/Terry D. Shaw
 Scott R. Dinin, Esq.                       Terry D. Slaw, Esq.
 SCOTT R. DININ, P.A.                       Alan H. Shifrin & Associates, LLC
 4200 NW 7th Avenue                         3315 Algonquin Road, Suite 202
 Miami, Florida 33127                       Rolling Meadows, IL 60008
 Tel: (786) 431-1333                        Tel: 847-222-0500
 Fax: (786) 513-7700                        Email: info@ashiflaw.com
 E-mail: inbox@dininlaw.com                 Counsel for Defendant Qi Lin, Inc.
 Counsel for Plaintiff




                                              1
